Citation Nr: 1023792	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-11 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel





INTRODUCTION

The Veteran had active duty service from December 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

A request to reopen a previously denied claim for service 
connection for an acquired psychiatric disorder other than 
PTSD has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDING OF FACT

The preponderance of evidence does not demonstrate that the 
Veteran's bilateral pes planus results in marked deformity, 
calluses, pain on manipulation and use accentuated, or 
indication of swelling on use, throughout the appeal period.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, a June 2008 letter, issued prior to the 
decision on appeal, advised the Veteran regarding what 
information and evidence is needed to substantiate his claim 
for an increased rating, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  That letter 
advised the Veteran to submit evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by his disability.  The letter also 
advised the Veteran of the necessity of providing medical or 
lay evidence demonstrating the level of disability, and the 
effect that the disability has on his employment.  The notice 
provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a disability 
evaluation, as well as providing the Veteran the relevant 
rating criteria.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased 
rating need not be "veteran specific").  The letter also 
advised the Veteran how effective dates are assigned, and the 
type evidence which impacts those determinations.  The case 
was last adjudicated in October 2009.

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
VA treatment records, VA examination reports, and private 
treatment records.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for a VA examination.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider a veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for bilateral pes planus was initially 
established in an April 1946 rating decision.  At that time 
he was assigned a noncompensable rating.  The Veteran filed a 
claim for an increased rating in June 2008.  In its August 
2008 rating decision, the RO increased the rating for 
bilateral pes planus to 10 percent, effective in June 2008. 

Pes planus is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  Diagnostic Code 5276 provides a 10 percent 
evaluation for moderate bilateral acquired flatfoot where the 
weightbearing lines are over or medial to the great toes and 
there is inward bowing of the tendo achillis and pain on 
manipulation and use of the feet.  A 30 percent evaluation is 
warranted for severe bilateral acquired flatfoot manifested 
by marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use of the feet, indications of 
swelling on use of the feet, and characteristic callosities.  
A 50 percent rating is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).

The Board notes that the Veteran's VA and private treatment 
records from the appeal period do not indicate any treatment 
for his bilateral pes planus.  

The Veteran underwent a VA examination in July 2008 for his 
bilateral pes planus.  During the examination, the Veteran 
reported pain and problems throughout the years, but that it 
had gotten worse more recently.  He indicated that he does 
things conservatively, including wearing proper shoes, 
inserts and arch supports, which seem to help a bit, but the 
pain had recently increased.  The Veteran reported pain, 
weakness and fatigability bilaterally, especially along his 
arches.  The Veteran indicated that there was pain along his 
arches and right heel when walking, but that there was no 
pain when he was standing.  

On examination, the Veteran was neurologically intact and no 
gross deformities of his feet were noted.  When the Veteran 
was walking barefoot, the VA examiner observed that the 
Veteran had decreased arches bilaterally and a shuffling 
gait.  The Veteran could stand without any problems and did 
not exhibit any abnormal weightbearing.  The Veteran's 
Achilles tendons were noted as being normal and rectus 
without any deviation.  The examiner noted that the Veteran's 
medial and longitudinal arches decreased during gait, and 
when not weightbearing, the Veteran was shown to have a 
normal rectus foot-type.  The Veteran also was noted as 
having a slight valgus appearance when viewing the feet and 
heels posteriorly.  X-rays revealed degenerative joint 
disease at his distal digits and along his midfoot, right 
worse than left, without any gross fractures or dislocations.  
X-rays further revealed decreased calcaneal inflammation, 
right worse than left, and midfoot faults bilaterally.  The 
Veteran was shown to have pain on manipulation, right worse 
than left, particularly in his right heel.  The VA examiner 
diagnosed the Veteran with painful adult flexible flat feet 
with degenerative joint disease.

The Board finds that the Veteran's bilateral pes planus does 
not warrant a rating higher than that which is currently 
assigned.  Specifically, the Board notes that 
there is no marked deformity of the Veteran's feet, just 
decreased arches and pain when walking.  The Veteran's feet 
are shown to have normal arches when not weight bearing and 
he does not have any problems when standing.  The Veteran 
reported some relief with wearing proper shoes and inserts.  
While the Veteran is shown to have pain on manipulation, the 
Board notes that accentuation of pain on manipulation or use, 
calluses, or any swelling of the feet associated with the 
bilateral pes planus was not objectively noted on 
examination.  The Board notes 
the findings of degenerative joint disease in the feet, but 
any functional impairment related thereto is contemplated in 
the 10 percent evaluation already assigned.  Consequently, 
the Board finds that the symptomatology shown by the 
Veteran's bilateral pes planus throughout the appeal period 
more closely approximates the criteria for a 10 percent 
evaluation.  Accordingly, an evaluation in excess of 10 
percent for service-connected bilateral pes planus is not 
warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276; DeLuca, supra.

Additionally, the Board has considered whether the Veteran's 
bilateral pes planus presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provide for consideration of 
additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 10 percent for service-connected 
bilateral pes planus is denied.


REMAND

VA treatment records dating throughout the appeal period 
indicate that the Veteran is currently being treated for 
PTSD.  A letter from his VA psychiatrist indicates that the 
Veteran is currently diagnosed with chronic to severe PTSD, 
with a history of an anxiety disorder.  The Veteran indicated 
in an August 2008 report of contact that his psychiatric 
condition is related to the severe burns he received in 
service.  The Veteran's service treatment records confirm 
that he was diagnosed with second degree burns to his left 
hand and calf in August 1944.  Such burns were caused when 
the Veteran ignited gasoline soaked wood for a fire to heat 
mess gear washing water.

Accordingly, the Board finds that a VA examination is 
necessary in this case.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also 
Duenas v. Principi, 18 Vet. App. 512 (2004).

Additionally, the Veteran has also indicated that he sought 
treatment at the Providence VA Medical Center during 1946, 
1947 and 1948 for a nervous condition.  The Board notes that 
VA examinations from August 1946, July 1948 and January 1949 
are of record, but no treatment records from that time period 
are of record, nor does it appear that an attempt to obtain 
those records has been made.  Thus, an attempt to obtain 
those medical records should also be made on remand.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Attempt to obtain VA treatment records 
from the Providence, Rhode Island VA 
Medical Center from 1946 through 1949.  If 
VA is unable to obtain those records and 
further attempts to obtain those records 
would be futile, such a notation should be 
made in the claims file and the Veteran 
should be so informed.

2.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA psychiatric examination to 
determine whether the Veteran suffers from 
PTSD as a result of the verified stressor 
involving burns to his left hand and calf.  
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  All 
tests deemed necessary should be conducted 
and the results reported in detail.  

Following review of the claims folder and 
examination of the Veteran, the examiner 
should determine whether the Veteran meets 
the diagnostic criteria for PTSD, and if 
so whether the stressor involving the 
burns in service is the cause of his PTSD.  
A rationale for all opinions expressed 
should be provided.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If any additional development is deemed 
necessary such should be accomplished and 
the claim readjudicated.  If the benefit 
sought on appeal remains denied, the 
appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


